Citation Nr: 0417356	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  99-13 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability 
manifested by vertigo.

4.  Entitlement to service connection for a disability 
manifested by numbness and tingling of the fingers and toes.

5.  Entitlement to service connection for a disability 
manifested by shortness of breath and muscle spasms of the 
legs, arms, back, and neck due to herbicide exposure.  

6.  Entitlement to a total disability rating due to 
individual unemployability (TDIU), due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in 1998, 1999, 
and 2002 of the Department of Veterans Affairs (VA) Regional 
Office in Albuquerque, New Mexico, which denied the benefits 
sought on appeal.

The issues of entitlement to service connection for a 
disability manifested by numbness and tingling of the fingers 
and toes, and entitlement to service connection for a 
disability manifested by shortness of breath and muscle 
spasms of the legs, arms, back, and neck due to herbicide 
exposure and TDIU are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate the 
veteran's report of in-service stressors upon which a 
diagnosis of PTSD was based.

2.  Migraine headaches are not shown by competent medical 
evidence to have a nexus or relationship to service.

3.  An October 1985 Board decision denied the appellant's 
claim of entitlement to service connection for vertigo.

4.  The evidence associated with the claims file subsequent 
to the October 1985 Board decision does not tend to establish 
any material fact which was not already of record at the time 
of the October 1985 Board decision, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for vertigo.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2003).

2.  Service connection for migraine headaches is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).

3.  The Board's October 1985 decision, denying entitlement to 
service connection for vertigo is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2003).

4.  The evidence concerning the veteran's vertigo submitted 
since the October 1985 Board decision is not new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for vertigo have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 State. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).

The veteran filed his claims for service connection and TDIU 
in 1997 and his claim to reopen in 1999.  The RO decided 
these claims before the enactment of the VCAA in a rating 
decisions dated May 1998 and November 1999 in which the 
veteran was denied the benefits sought on appeal.  For this 
reason, there was a procedural irregularity in the 
development of the claim in that the veteran was not provided 
with the information required under VCAA until after the 
initial decision.  However, as a result of the ongoing 
development of the claim, this unavoidable procedural 
irregularity did not result in prejudice to the claimant.  
The appellant was in fact provided with the information 
required under VCAA.  

In February 2001 and April 2002, the RO sent the veteran a 
letter providing the notices required under VCAA.  In these 
letters, the RO explained the information and evidence needed 
to substantiate his claims for service connection with 
specific references to the need to provide medical evidence, 
which established that disability has a relationship to 
service as well as evidence needed to reopen claims.  The 
letters also explained what portion of the evidence and 
information would be obtained by VA, noting, for example, 
that VA would attempt to obtain VA medical records or other 
medical treatment records that the claimant tells VA about.  
With regard to the claimant's responsibilities in the 
development of the claim, the letters explained that the 
claimant needed to provide VA with such information as the 
names and addresses of persons and agencies having records 
relevant to the claims, along with a statement of the 
approximate time frames of the records.  Finally, the 
claimant was asked to tell VA about any information or 
evidence he wanted VA to try to get for him.  Thus, these 
letters, as well as several other documents sent to the 
claimant during the course of the development of the claim, 
provided notices as required under the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, as noted above, there was a procedural irregularity.  
The notice letters were dated in 2001 and 2002, approximately 
three years after the RO initially decided the case.  Both 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require 
that information be provided when the claim is filed, and, as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.  In 
this case, such opportunity to be heard was provided to the 
claimant.  The development of the claim continued for more 
than a year after February 2001, and the veteran participated 
in that development.  In the year following February 2001, 
the veteran participated in a RO hearing in February 2003.  
The case was remanded by the Board for further development in 
January 2001 and the veteran underwent additional VA 
examinations in June 2002, July 2002, August 2002, and 
September 2002.  

In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of the 
development that has been undertaken in this claim, the 
requirements of VCAA have been met.  At this point, there is 
no reasonable possibility that further development would aid 
in the substantiation of the claim.  For this reason a remand 
for further development is not required.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

II.  PTSD

Background

Service medical records are negative for any complaints, 
findings, or treatment of a psychiatric illness.  A June 1970 
entry indicates that the veteran was treated for a 2nd degree 
burn right upper arm and ice was applied for 30 minutes and 
administered Tetracaine.  The veteran was returned back to 
duty.  At his September 1970 separation examination, there 
was no indication of any psychiatric abnormalities.  

Service personnel records indicate that the veteran was a 
ship fitter (metal) and was assigned to the USS Ajax and the 
USS Mattaponi.  The USS Ajax was a repair ship and the USS 
Mattoponi was an oil ship.  The veteran received the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal, and the Meritorious Unit 
Commendation.  The crew of the USS Ajax received the 
Meritorious Unit Commendation for meritorious service from 
July 1, 1968 to October 1, 1969 in providing vital repairs 
and logistic services to ships and craft of the United States 
and other free-world nations engaged in combat operations in 
Southeast Asia.  

The veteran filed his claim for service connection for PTSD 
in August 1998.  A private psychiatric examination dated 
September 1998 indicated that the veteran reported being hit 
on the head when he was in Vietnam.  He mentioned that this 
caused him to have migraine headaches and some other 
problems.  He stated that he was exposed to some trauma while 
he was in Vietnam and was going to the PTSD program at the 
VA.  The veteran was diagnosed with PTSD.

At his April 1999 RO hearing, the veteran testified that the 
USS Mattaponi caught fire and he was hit on the head with 
debris and was burned.  He stated he went to sickbay and was 
patched up and sent back to work.  The veteran indicated that 
the fire occurred in 1969.  The veteran indicated that when 
the Marines needed them, they would go on shore with them.  
He stated that he was involved in a mortar attack and had to 
run back to the ship.  During the fire on board ship the 
veteran testified that he was to guard the crypto computer 
room and was given orders to shoot anyone who came near.  The 
veteran indicated that in Japan the Marines were going to 
kill his brother who was also in the service because he 
"lost it".  

In his January 2000 Form 9 (Appeal to Board of Veterans' 
Appeals) the veteran indicated that when he was stationed in 
Japan he met his brother there and a Marine Sergeant and 6 
other Marines were going to shoot his brother.  The veteran 
pleaded with the Marine Sergeant not to kill his brother.  
While aboard the USS Ajax, the veteran indicated that he went 
to Vietnam two times and did repairs on ships.  He reported 
that many times they came under fire and if the Marines 
needed the sailors form his ship they went with them.  The 
veteran indicated that while on board the USS Mattaponi after 
returning from operations the ship caught fire and they lost 
a few people.  He stated they were on fire for 4 days and 4 
nights and most of the records were burned up.  He indicated 
that he was part of the special crypto team.

Response from the Director, Center for Unit Records Research 
dated September 2001 enclosed the command histories of the 
USS Ajax and USS Mattaponi for the period the veteran was 
assigned.  It was noted that the histories and briefs do not 
corroborate the veteran's stressor statements concerning the 
ships being fired on by the enemy or that there was a fire 
that lasted four days on the USS Mattaponi in which life was 
lost.

At his September 2003 Travel Board hearing, the veteran 
testified that while on board the USS Mattaponi he was on a 
special cargo team and had a crypto clearance.  He indicated 
that there was a fire on board which lasted 5 days and lost a 
couple of people.  The veteran reported that he was fighting 
the fire and "got burned up".  He reported receiving first 
or second degree burns.  He described getting up in the 
middle of the night with migraine headaches and in a cold 
sweat.  He indicated that a lot of his records concerning his 
treatment were lost due to the fire on the USS Mattaponi.  
The veteran indicated that the fire occurred in 1970.  The 
veteran indicated that while he was fighting the fire he also 
was part of crypto and ran around with a .45 caliber to make 
sure no one went into the crypto spaces.  He testified that 
he had orders to shoot them.  He stated that while the ship 
was on fire in the middle of Subic Bay, a ship of Navy 
recruits boarded the burning ship to experience a real fire 
as a training exercise.  The veteran indicated that prior to 
the USS Mattaponi he was on board the USS Ajax, which was a 
repair ship, and they would come under fire while in Vietnam.  
He testified that he was in port in Vietnam for three months 
at a time and served on that ship during 1967 to 1969.  He 
described that the port was an R & R place so they would go 
in from 6 in the morning to around noon and then would leave 
when the VC would come in.  One time he reported that he was 
on shore when the VC attacked with mortars.

Criteria

The issue involves a claim for entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor. 
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, the service records do not show the veteran 
engaged in combat.  Thus, his assertions of service stressors 
are not sufficient to establish that they occurred; rather, 
his stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 
128.; Doran v. Brown, 6 Vet. App. 283 (1994).

Analysis

In summary, to establish service connection for PTSD there 
must be confirmation of inservice stressors.  Here, there is 
no adequate evidence establishing that the veteran's claimed 
in-service stressors occurred.  A critical element needed to 
establish service connection for PTSD is missing.  The 
veteran's alleged stressors have not been verified by the 
service department, and the veteran has submitted no 
independent evidence to show that his alleged stressors 
actually occurred.  The Center for Unit Records Research 
dated September 2001 indicated that the histories of both 
ships that the veteran served on were not engaged in combat 
and there was no record that the USS Mattaponi was on fire 
for 4 days causing some deaths.  Consequently, the claim of 
service connection for PTSD must be denied.  

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Migraine headaches

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of migraine headaches.

A VA emergency treatment record dated August 1992 indicated 
that the veteran was intoxicated and hit in the head with a 
chair. 

VA outpatient treatment records dated March 1992 to June 1997 
show that the veteran complained of cluster headaches in May 
1997 and later that month had an appointment for migraine and 
spasms, indicating that the medicine did not work.  In June 
1997 the veteran was seen for cluster migraine headaches 
indicating he was not responding to the medications, but he 
also admitted he had not followed the prescribed medical 
regimen.  

At his New Mexico DDS psychiatric evaluation dated September 
1998, the veteran reported being hit on the head when he was 
in Vietnam, which caused migraine headaches and some other 
problems.  The veteran indicated that he drank alcohol 
uncontrollably and drank to get drunk.  He had been drinking 
for 28 years.  

At his April 1999 RO hearing, the veteran testified that 
while fighting a fire on the USS Mattaponi he was hit in the 
head by falling debris.  He indicated that metal hit his head 
and he went to sickbay and they patched it up and he went 
back to work.  He indicated he went to the VA hospital for 
treatment of his headaches after service and he was given 
medication.  He described receiving breathers to clear out 
his sinuses and puffers for his nose.  

VA outpatient treatment record dated November 2000 noted that 
the veteran complained of recurrent left unilateral headaches 
that start with a burning sensation and radiated into the 
left eye.  He reported that when it became severe his eye 
watered.  He related a head injury received while in Vietnam.

At his September 2002 VA examination, the veteran reported 
"migrating" headaches beginning in the left frontal region 
where he was struck by a rifle butt while in the military.  
The pain was described as a very sharp "pins and needles" 
sensation in that location.  He indicated that at times it 
would spread and become duller in nature.  There was no 
pounding, nausea, vomiting, photophobia, or phonophobia 
associated with these headaches.  The veteran indicated that 
their duration was from 15 minutes up to 3 to 4 hours and 
occurs approximately three times a week.  They were of 
variable intensity.  He indicated that it was always located 
in the same region and did not involve the rest of the head.  
He did not recognize any pattern in terms of particular time 
of the day or night or foods that trigger it.  It was noted 
that he had no associated symptoms.  The veteran indicated 
that he had taken hydrocodone in the past with some relief 
and was now on amitriptyline for headache prophylaxis.  He 
stated that both have been helpful.  He reported using a 
nasal wash and beclomethasone nasal spray, which helped his 
sinus condition and his headaches as well.  The examiner's 
impression indicated that the veteran appeared to have 
headaches that were not of a migraine type.  At best, these 
were tension type headaches that were increased with his 
stress from the PTSD or due to local irritation from his 
trauma.  There was nothing to suggest that they were migraine 
in nature.  

At his August 2002 VA examination, the veteran stated that 
until one month ago when medication for headaches was changed 
to hydrocodone/acetaminophen, he was having headaches daily, 
now he had them every other day.  He indicated that the 
duration of the headaches was also considerably reduced if he 
took one or two of the hydrocodone/acetaminophen.  He 
reported that they usually occur in the left temporal area, 
usually needles in quality and recedes within 15 to 30 
minutes.  Usually occurring soon after arising or wakes the 
veteran from sleep.  The examiner noted in his impression 
that the veteran had an anxiety disorder accompanied by 
alcoholism.  He could not judge the headache as being 
migraine versus tension except that the location of the 
headaches and waking the veteran from sleep, although 
subjective, would suggest migraine.  The examiner noted that 
the fact that the headache responded so quickly to 
acetaminophen, oxycodone might be against it.  He also noted 
that there was no way of drawing the migraine headaches into 
the veteran's active service.

At his September 2003 Travel Board hearing, the veteran 
testified that he started to have migraine after service and 
was taking medication.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
migraine headaches.  There is no competent medical evidence 
establishing the clinical presence of migraine headaches 
during the veteran's period of active service, or at any time 
prior to 1997.

Although the record shows a diagnosis of migraine headaches, 
the September 2002 VA examination impression indicated that 
the veteran appeared to have headaches that were not of a 
migraine type.  The August 2002 VA examiner could not judge 
the headache as being migraine versus tension except that the 
location of the headaches and waking the veteran from sleep, 
although subjective, would suggest migraine.  The examiner 
noted that the fact that the headache responded so quickly to 
acetaminophen, oxycodone might be against it.  He also noted 
that there was no way of drawing the migraine headaches into 
the veteran's active service.

Service medical records do not show that the veteran 
sustained a head injury.  There is medical evidence in August 
1992 that the veteran was struck in the head with a chair 
while intoxicated.  In this case, the medical evidence tends 
to establish that the veteran developed headaches after 
separation from military service as no medical expert of 
record has suggested this disability originally arose during 
service.

In short, for the reasons and bases discussed above, it is 
concluded that the preponderance of the probative and 
credible evidence indicates that the veteran's migraine 
headaches are not a result from any in-service disease or 
injury.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Therefore, his claim for service connection for migraine 
headaches must be denied.

III.  New and material evidence

The appellant filed for service connection for tinnitus and 
dizzy spells in April 1984 and was denied by a November 1984 
rating decision.  This denial was affirmed by a Board 
decision dated October 1985.  The appellant attempted to 
reopen his claim in February 2002.  By rating a decision 
dated July 2002 the appellant was informed that his claim 
continued to be denied and he would have to submit new and 
material evidence to reopen his claim.  

It is noted that unless the Chairman orders reconsideration, 
or one of the other exceptions to finality, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A claim 
denied by a final decision may not be reopened and 
readjudicated by the VA, except on the basis of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the October 1985 Board 
decision consisted of the following:

Service medical records which show that the veteran was seen 
in February 26 and 27 of 1970 for complaints of earache in 
the right ear and was treated with hydrogen peroxide 
irrigation and cortisporin and returned to duty.  There were 
no complaints of dizziness.  Separation examination dated 
September 1970 shows no disability manifested by vertigo.

An April 1984 VA clinical record showed that the veteran was 
seen for ear plugging and a spinning sensation.  A history of 
possible Meniere's disease was reported in July 1984.  

A VA examination dated October 1984 showed that the veteran 
complained of periodic attacks of dizziness in which 
everything spinned around.  He indicated that at first the 
attacks of dizziness were infrequent, but he was concerned 
that these were now becoming disabling.  The veteran reported 
that while in service in 1971 while on board ship he was 
involved in firefighting for prolonged period of time and 
suffered injury and infection to the right ear pinna.

The examination found significant traumatic scarring of the 
right pinna, most of the posterior right pinna was missing 
although the lobe of the ear was intact.

October and November 1984 VA outpatient treatment records 
show that the veteran reported having an automobile accident 
with dizziness and a diagnosis of peripheral vestibular 
disorder was assessed.

At his March 1985 RO hearing, the veteran testified that 
while on board the USS Ajax he complained that his ears were 
"really bad", but he was told by the corpsman that there 
was nothing that could be done because every man was needed.  
The veteran indicated that after repeated complaints his ears 
were treated, but developed dizzy spells.  He also testified 
that while on board the USS Mattiponi, an oil tanker, his ear 
and arms was burned during a fire.  

Evidence received after the October 1985 Board decision 
includes:

An October 1988 VA examination noted the veteran's complaint 
of dizziness.

In a report from R.W.R., M.D., dated June 1992, the veteran 
gave a history of dizziness and tinnitus.  He indicated that 
while in Vietnam he had ear infections and had scarring in 
his middle ear.

In examination conducted by C.H., M.D., dated August 1992, 
the veteran described episodic vertigo with increased 
tinnitus in the right ear and aural fullness.  He indicated 
that the vertigo occurred two times monthly.

In VA audiological examinations dated June 2002 and March 
2003, the veteran did not complain of vertigo.

At his February 2003 RO hearing the veteran testified that 
while aboard the USS Ajax his ears got infected and he was 
given bad treatment.  He indicated that the infection 
traveled down into his inner ear and his inner ear canal was 
scarred.  He indicated that all of a sudden he just gets 
dizzy.  The veteran described having vertigo approximately 
two times a month and having the feeling of lightheadedness 
without loss of equilibrium every day.  

At his September 2003 Travel Board hearing, the veteran 
testified that he believed his vertigo claim was the same as 
his claim for tinnitus.  He indicated that he had an accident 
at work in 1990, which was caused by his vertigo.

There is no additional medical evidence since the October 
1985 Board decision concerning the veteran's vertigo showing 
a nexus to service.  The evidence received after the October 
1985 Board decision is merely cumulative of evidence 
previously of record in that they simply show that the 
veteran suffers from dizziness and his allegations of ear 
infections in service which caused his vertigo, evidence of 
record at the time of the prior final decision.  What was 
missing at the time of the October 1985 Board decision and 
what is missing now, is medical evidence of vertigo with a 
competent opinion linking that disability to service.

While the statements of the veteran which express his beliefs 
that his claimed disability began during or is due to some 
incident of service is acknowledged, to the extent that he is 
attempting to present argument regarding etiology or medical 
causation of disease or illnesses, he is not competent since 
it has not been shown that he has the necessary medical 
skills and training to offer opinions on such medical 
questions.  Brewer v. West, 11 Vet. App. 228, 234 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
veteran's contentions in this regard were previously of 
record and his current contentions, being essentially the 
same, are not new and material to his claim.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for migraine headaches is 
denied.

New and material evidence having not been presented, the 
claim for service connection for vertigo is not reopened; the 
appeal is denied.


REMAND

The veteran underwent a VA neurological examination in August 
2002.  The veteran complained of a disorder manifested by 
dyspnea and muscle spasms of the legs, arms, back, and neck 
and/or a disorder manifested by numbness and tingling of the 
toes and fingers.  The examiner noted that peripheral 
neuropathy could occur with Agent Orange, but the veteran 
failed to report for his EMG.  It was also noted that the 
veteran's dyspnea could be explained by a smoking history as 
well as exposure to asbestos, but there was no evidence of a 
chest x-ray.  

Because these service-connected issues are intertwined with 
the individual unemployability issue, the Board must defer 
consideration of the individual unemployability appeal until 
the required action on the service-connected issues have been 
accomplished.

Therefore, in order to accord the veteran every consideration 
with respect to the present appeal, and to ensure that the 
veteran is provided with due process of the law, the case is 
remanded to the RO for the following development:

1.  The veteran should be scheduled for a 
VA examination with the appropriate 
specialist to ascertain the nature and 
etiology of his dyspnea and muscle spasms 
of the legs, arms, back, and neck; and 
numbness and tingling of the toes and 
fingers.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  Does the veteran have a 
disorder manifested by dyspnea and muscle 
spasms of the legs, arms, back, and neck?

          B.  Does the veteran have a 
disorder manifested by numbness and 
tingling of the toes and fingers?

          C.  For each diagnosis reported 
in response to item A and B, above, state 
a medical opinion as to whether the 
disorder is the result of a disease or 
injury the veteran had in service to 
include exposure to herbicides and/or 
asbestos.

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
for service connection as well as TDIU.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



